DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered. 
Response to Arguments
Applicant argues in the response field 12/28/2020 that prior art Aamodt and Jackson fail to disclose the enclosed longitudinal passage, the engagement elements / features of the first and second members, and/or the second member configured to be (fully) inserted into the passage. The rejections with respect to Aamodt and Jackson have been withdrawn. 
With respect to Bonutti ‘525, the applicant argues the prior art does not have the first and second engagement elements. However, figures 17-19 disclose a different embodiment that would read on claims 1-4. The rejection has been made below. 
The applicant further argues Jackson as modified by Westcott would not read on claims 1, 13. However, Jackson as modified by Westcott would read on newly amended fully inserted into the passage. The rejection has been made below. 
The examiner has withdrawn the drawings objects with respect to the generic sensor and robotic mechanism. 
The applicant further argues the double patenting rejection be held in abeyance until all other issues are resolved. The examiner acknowledges the request, however, the double patenting rejection will still stand below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the pair of transverse passages" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is assumed the “pair of transverse passages” is the transverse passage of both the first and second member but the grouping of them to be “a pair” was not previously stated and therefore is indefinite.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by U.S. Patent 6,010,525 to Bonutti.
As to claims 1, Bonutti discloses a fastener for securing an elongate member (col. 1 ll. 32-40), comprising: a first member (314) comprising an enclosed longitudinal passage along a longitudinal axis (figure 17-19); and having a passage (326,328,330,332) transverse to the longitudinal axis and at least one first engagement element (320,322) positioned about the longitudinal passage (the conical surface will be about the longitudinal passage as it is within and around a perimeter of the passage, and radially extends about the longitudinal axis of the longitudinal passage), and second member (316 figure 17-19) configured to be fully inserted into the longitudinal passage of the first member along the longitudinal axis (figure 17-19, based on lack of limitations of how the second member is inserted into the passageway, the cylinder 316 is fully situated within the passage and therefore can be fully inserted to the passage) and rotatable about the central longitudinal axis with respect to the first member (col. 17 ll. 55-60), and the second member having at least one second engagement element (the “conical recess” col. 17 ll. 64-66 will extend about the longitudinal axis as they extend parallel to the axis and engage with the bearings 
As to claim 2, Bonutti discloses each of the first member and the second member having an engagement feature (figure 17-19). Without further limitation with respect to either the structure of the engagement feature or the purpose of the engagement features, a surface of the cylinder 316 and housing 314 and can read on the claim “engagement feature” in that it is a feature (surface) that can be engaged (touched).    
As to claim 3, Bonutti discloses the transfer passage of the second member is configured to be aligned with the transverse passage of the first member so that an elongate member is threadable through the pair of transverse passages (figure 17-19).
As to claim 4, Bonutti discloses rotation of the second member about the longitudinal axis within the first member causes the elongate member to be tensioned (col. 17 ll. 65-68). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2003/0229361 to Jackson in view of U.S. Patent 6,120,525 to Westcott.
As to claim 19, Jackson discloses a fastener for securing an elongate member (paragraph 4) comprising a first member (12) having first and second ends, comprising an outer shell defining an enclosed longitudinal passage (figure 1-4b) along a central longitudinal axis (figure 1), a passage (13,15) perpendicular to the central longitudinal axis, and a second member (14) configured to be inserted along the central longitudinal axis into the longitudinal passage through the first end of the first member (figure 1-4b) and rotatable about the central longitudinal axis (paragraph 32, 37), the second member including an engagement feature (17) and a feature (15) configured to capture the elongate member, but is silent about a ratchet formed from a first engagement element of the first member and a second engagement member of the second member. 
Westcott teaches a similar device having a first member (120), a second member (136), and a ratchet (140) formed from an first engagement element (134) of the first member and an second engagement member (142) of the second member for the purpose of controlling the tension applied to the elongate member and the configuration of the second member within the first member as is known in the art (col. 6. ll. 33-58). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the ratchet mechanism with the first and second engagement elements of Westcott with the device of Jackson in order for using a known alternative mechanism to controlling the tension applied to the elongate member and the configuration of the second member within the first member as is known in the art.
As to claim 20, with the device of Jackson and Westcott above, Jackson further discloses a tool (30) is configured to engage the engagement feature of the second member and rotate the second member about the central longitudinal  axis within the first member to tension the elongate member (paragraph 37). 
Double Patenting
The applicant requests the double patenting rejection be held in abeyance until all other issues are resolved. The examiner acknowledges the request, however, the double patenting rejection will still stand below
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,089,323 to Bonutti. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 9,089,323 to Bonutti claim a fastener for securing an elongate member relative to a body tissue, comprising: a first member comprising an enclosed longitudinal passage along a longitudinal axis (claim 1), and having a passage (claim 1) transverse to the longitudinal axis and at least one first engagement element positioned about the longitudinal passage (claim 1); and a second member configured to be fully inserted into the longitudinal passage of the first member along the longitudinal axis and rotatable about the longitudinal axis with respect to the first member (claim 1), the second member having an engagement feature parallel to the longitudinal axis, a plurality of second engagement element positioned about the longitudinal and a passage/feature transverse to the longitudinal axis able to capture the elongate member (claim 1, 2), wherein a ratchet formed from the first engagement element of the first engagement member and the second engagement member of the second member permits rotation of the second member in a first direction relative to the first member in a second direction opposite to the first direction (claim 1) .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.